Bell, J.
There are many questions suggested and argued by the counsel in their briefs, which we do not deem it necessary to notice. We are of opinion that the judgment of the District Court, upon the merits of the case, is correct. It clearly appears that the appellees, Monroe and brother, were placed in possession of the premises in controversy, by the sheriff of the county, by virtue of a writ of possession, issued in their favor, from the District Court. The entry, therefore, being under color of lawful authority, and peacefully acquiesced in by the party from whom *270the possession was taken by the officer, the facts do not present a case which authorized proceedings under the statute of forcible entry and detainer for the recovery of the possession by Mrs. Wyatt. (See the case of Cooper v. Marchbanks, 22 Tex., 1.) The District Court was under no obligation, in a proceeding under the statute of forcible entry and detainer, to adjudicate the rights of the parties respecting the title of either to the premises in controversy. The only question presented was as to the right of Mrs. Wyatt to recover the possession by proceedings under the statute. The facts showed that the premises had been set apart for her use by the County Court. The tenant in possession referred the sheriff to her as the party who controlled the premises. In reply to the sheriff’s demand upon her to surrender the premises in obedience to the writ under which he acted, she expressed a willingness to respect the writ, and the appellees were placed in possession peaceably. Whether the Writ was rightfully issued, and what were the ultimate rights of the parties, were questions not.before the court. Upon the case presented, the judgment was correct, and is affirmed.
Judgment affirmed.